DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/07/2022 has been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  The claims use the acronyms “LEO” and “TCO” without first spelling out the meaning of the acronyms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tian et al. (US 20200201161 A1).
Regarding claims 1, 4, and 6, Tian teaches “a light modulation device configured to receive the light beam from the laser source and modulate the light beam according to a driving signal corresponding to an image display signal” (which reads upon “a light valve”, as recited in the instant claim; paragraph [0006]).  Tian teaches that “the plurality of light transmitting units may be fixedly adhered to the window frame 0221 by UV glass glue” (which reads upon “at least two photoconductor plates”, as recited in the instant claim; which reads upon “wherein the at least two photoconductor plates are each attached to secondary substrates that are each attached to the substrate”, as recited in instant claim 6; paragraph [0034]).  Tian teaches that “the collimating lens set includes a plurality of collimating lens units 0231, and the number of the plurality of collimating lens units 0231 is the same as the number of the light emitting chips or the number of the light transmitting units of the light transmitting portion, that is, one collimating lens unit corresponds to one light transmitting unit of the light transmitting portion” (paragraph [0061]).  Tian teaches that “the collimating lens set may be integrally formed into a whole component” (which reads upon “substrate”, as recited in the instant claim; paragraph [0062]).  Tian teaches that “peripheral edge portions of the collimating portion 053 are adhered to peripheral portions of the light transmitting portion 052 or the metal substrate 0512 by UV glue to form a packaged laser array” (which reads upon “attached to the substrate”, as recited in the instant claim; which reads upon “wherein the at least two photoconductor plates are attached to the substrate with a glass glue”, as recited in instant claim 4; paragraph [0063]).  
Regarding claim 3, Tian teaches the light valve of claim 1 as stated above.  Tian FIG 2A shows wherein the at least two photoconductor plates attached to the substrate are laterally positioned with respect to each other.  
Regarding claim 9, Tian teaches the light valve of claim 1 as stated above.  Tian FIG. 3B shows wherein the at least two photoconductor plates form a NxM array on the substrate.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), as applied to claim 1 above, and further in view of Efron et al. (US 4826300 A1).
Regarding claim 2, Tian teaches the light valve of claim 1 as stated above.  Tian teaches that “a material of the collimating lens set may be selected from B270, K9, an optical glass material with high transmittance and high hardness” (paragraph [0062]).  
Tian is silent regarding wherein the substrate is sapphire.  
Efron is similarly concerned with light valves (title).  Efron teaches that “an LCLV is formed with a sapphire substrate base” (abstract).  Efron teaches that “the” use of a sapphire substrate provides a better surface quality and higher resolution than previously available (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical glass material with high transmittance and high hardness substrate of Tian with sapphire, as taught by Efron because use of a sapphire substrate provides a better surface quality and higher resolution than previously available.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), as applied to claim 1 above, and further in view of Tiberi et al. (US 2006/0163998 A1).
Regarding claim 5, Tian teaches the light valve of claim 1 as stated above.  
Tian is silent regarding wherein the at least two photoconductor plates are thermal expansion matched to the substrate.  
Tiberi is similarly concerned with optical structures (title).  Tiberi teaches that “the laser resonator, defined by the semiconductor region 31 between two parallel mirrors, is connected to the solid metal substrate 34 that is expansion-matched to the semiconductor” (paragraph [0065]).  Tiberi teaches that “thermal-expansion-matched glass coated with a thin layer of chromium and gold can be implemented to provide an adhesion surface for connector layer 44” (paragraph [0065]).  Tiberi teaches that “the substrate 34 may comprise one layer, or multiple layers of different materials” (paragraph [0059]).  Tiberi teaches that “thermal expansion matching can prevent mechanical damage (e.g. cracks, separation of layers) due to thermal-expansion mismatches” (paragraph [0059]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of light transmitting units of Tian to match the thermal expansion of the substrate, as taught by Tiberi to prevent mechanical damage, e.g. cracks, separation of layers.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), as applied to claim 1 above, and further in view of Takanashi et al. (US 5124545 A1).
Regarding claims 7-8, Tian teaches the light valve of claim 1 as stated above.  Tian is silent regarding the chemical composition of the plurality of light transmitting units.  Specifically Tian is silent regarding wherein the at least two photoconductor plates include at least one of Bismuth Silicates, Bismuth Germanates, Cadmium Selenides, chalcogenide glasses, polycrystalline materials, or amorphous silicon or wherein the at least two photoconductor plates include at least one of BSO, Bil2SiO20, BiSiOio, Bi3SiOs, Bismuth Germanates, BGO, Bil2GeO2o, Bi6GeOio, Bi3GeO5, CdSe, Ge2Sb2Tes (GST), Sco.2Sb2Te3, GeTe, Ag4In3Sb67Te26, GeisSbss, Sb, CdTe, AZO, ZnSe, ZnS, or Si.  Regarding the subject limitation, in order to carry out the invention of Tian, it would have been necessary and obvious to look to the prior art for exemplary types of materials used in light transmitting applications.  Takanashi provides this teaching.  Takanashi teaches a light-to-light conversion element and an imaging device and more particularly to a light-to-light conversion element suitable for a high resolution image displaying device or imaging device (column 1, lines 10-22).  Takanashi teaches that Bi12 SiO20 (hereunder abbreviated as BSO) has an especially dramatic photoconductive effect in the range of the wavelength of near-ultraviolet light and blue light but very little photoconductive effect in the range of the wavelength of red light (column 22, lines 36-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the light valve of the prior art combination, and adjusting and varying the types of materials used as the light transmitting units including Bi12 SiO20, as taught by Takanashi, motivated to form a conventional light transmitting unit suitable for transmitting differing wavelengths of light, such as blue light while not transmitting others.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Claims 11, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), in view of Vanelli et al. (US 20190202122 A1).
Regarding claim 11, 14, and 16, Tian teaches “a light modulation device configured to receive the light beam from the laser source and modulate the light beam according to a driving signal corresponding to an image display signal” (which reads upon “a light valve”, as recited in the instant claim; paragraph [0006]).  Tian teaches that “the plurality of light transmitting units may be fixedly adhered to the window frame 0221 by UV glass glue” (which reads upon “at least two photoconductor plates”, as recited in the instant claim; which reads upon “wherein the at least two photoconductor plates are each attached to secondary substrates that are each attached to the substrate”, as recited in instant claim 16; paragraph [0034]).  Tian teaches that “the collimating lens set includes a plurality of collimating lens units 0231, and the number of the plurality of collimating lens units 0231 is the same as the number of the light emitting chips or the number of the light transmitting units of the light transmitting portion, that is, one collimating lens unit corresponds to one light transmitting unit of the light transmitting portion” (paragraph [0061]).  Tian teaches that “the collimating lens set may be integrally formed into a whole component” (which reads upon “substrate”, as recited in the instant claim; paragraph [0062]).  Tian teaches that “peripheral edge portions of the collimating portion 053 are adhered to peripheral portions of the light transmitting portion 052 or the metal substrate 0512 by UV glue to form a packaged laser array” (which reads upon “attached to the substrate”, as recited in the instant claim; which reads upon “wherein the at least two photoconductor plates are attached to the substrate with a glass glue”, as recited in instant claim 14; paragraph [0063]).  
Tian is silent regarding using the light valve in an additive manufacturing system, comprising a laser light source to form a laser beam.  
Vanelli is similarly concerned with light valves (title).  Vanelli teaches that “an object build area is exposed to a radiation beam, such as a laser light source, which has been processed and controlled through a grating light valve or valves (GLV)” (which reads upon “a laser light source to form a laser beam”, as recited in the instant claim; paragraph [0003]).  Vanelli teaches “to melt, sinter, fuse or cure predetermined portions of the build area corresponding to the equivalent of individually controlled pixels, with rapid movement and positioning of the resulting GLV application output array on the build area, and that conceptually, the GLV takes the laser light source and transforms it into an array of individually controllable spots or pixels” (which reads upon “an additive manufacturing system, comprising a laser light source to form a laser beam; a light valve supporting two-dimensional patterning of the light beam”, as recited in the instant claim; paragraph [0003]).  Vanelli teaches “an apparatus for making an object in additive manufacture using an energetic source of solidifying radiation working upon a material in a build paragraph [0006]).  Vanelli teaches “at least one light valve, as of a grating light valve (GLV) or planar light valve (PLV), receiving the planar beam” (paragraph [0006]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light valve of Tian in an additive manufacturing apparatus, as taught by Vanelli.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).  
Regarding claim 13, modified Tian teaches the system of claim 11 as stated above.  Tian FIG 2A shows wherein the at least two photoconductor plates attached to the substrate are laterally positioned with respect to each other.  
Regarding claim 19, modified Tian teaches the system of claim 11 as stated above.  Tian FIG. 3B shows wherein the at least two photoconductor plates form a NxM array on the substrate.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), in view of Vanelli et al. (US 20190202122 A1), as applied to claim 11 above, and further in view of Efron et al. (US 4826300 A1).
Regarding claim 12, modified Tian teaches the system of claim 11 as stated above.  Tian teaches that “a material of the collimating lens set may be selected from B270, K9, an optical glass material with high transmittance and high hardness” (paragraph [0062]).  
Tian is silent regarding wherein the substrate is sapphire.  
Efron is similarly concerned with light valves (title).  Efron teaches that “an LCLV is formed with a sapphire substrate base” (abstract).  Efron teaches that “the” use of a sapphire substrate provides a better surface quality and higher resolution than previously available (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical glass material with high transmittance and high hardness substrate of Tian with sapphire, as taught by Efron because use of a sapphire substrate provides a better surface quality and higher resolution than previously available.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), in view of Vanelli et al. (US 20190202122 A1), as applied to claim 11 above, and further in view of Tiberi et al. (US 2006/0163998 A1).
Regarding claim 15, modified Tian teaches the system of claim 11 as stated above.  
Tian is silent regarding wherein the at least two photoconductor plates are thermal expansion matched to the substrate.  
Tiberi is similarly concerned with optical structures (title).  Tiberi teaches that “the laser resonator, defined by the semiconductor region 31 between two parallel mirrors, is connected to the solid metal substrate 34 that is expansion-matched to the semiconductor” (paragraph [0065]).  Tiberi teaches that “thermal-expansion-matched glass coated with a thin layer of chromium and gold can be implemented to provide an adhesion surface for connector layer 44” (paragraph [0065]).  Tiberi teaches that “the substrate 34 may comprise one layer, or multiple layers of different materials” (paragraph [0059]).  Tiberi teaches that “thermal expansion matching can prevent mechanical damage (e.g. cracks, separation of layers) due to thermal-expansion mismatches” (paragraph [0059]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of light transmitting units of Tian to match the thermal expansion of the substrate, as taught by Tiberi to prevent mechanical damage, e.g. cracks, separation of layers.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20200201161 A1), in view of Vanelli et al. (US 20190202122 A1), as applied to claim 11 above, and further in view of Takanashi et al. (US 5124545 A1).
Regarding claims 17-18, modified Tian teaches the system of claim 11 as stated above.  Tian is silent regarding the chemical composition of the plurality of light transmitting units.  Specifically Tian is silent regarding wherein the at least two photoconductor plates include at least one of Bismuth Silicates, Bismuth Germanates, Cadmium Selenides, chalcogenide glasses, polycrystalline materials, or amorphous silicon or wherein the at least two photoconductor plates include at least one of BSO, Bil2SiO20, BiSiOio, Bi3SiOs, Bismuth Germanates, BGO, Bil2GeO2o, Bi6GeOio, Bi3GeO5, CdSe, Ge2Sb2Tes (GST), Sco.2Sb2Te3, GeTe, Ag4In3Sb67Te26, GeisSbss, Sb, CdTe, AZO, ZnSe, ZnS, or Si.  Regarding the subject limitation, in order to carry out the invention of Tian, it would have been necessary and obvious to look to the prior art for exemplary types of materials used in light transmitting applications.  Takanashi provides this teaching.  Takanashi teaches a light-to-light conversion element and an imaging device and more particularly to a light-to-light conversion element suitable for a high resolution image displaying device or imaging device (column 1, lines 10-22).  Takanashi teaches that Bi12 SiO20 (hereunder abbreviated as BSO) has an especially dramatic photoconductive effect in the range of the wavelength of near-ultraviolet light and blue light but very little photoconductive effect in the range of the wavelength of red light (column 22, lines 36-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the light valve of the prior art combination, and adjusting and varying the types of materials used as the light transmitting units including Bi12 SiO20, as taught by Takanashi, motivated to form a conventional light transmitting unit suitable for transmitting differing wavelengths of light, such as blue light while not transmitting others.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the acronyms were spelled out.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733